934 F.2d 321Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James T. WHITE, Plaintiff-Appellant,v.Michael P. W. STONE, Secretary of the Army, Department ofArmy, Defendants-Appellees.
No. 91-1036.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 29, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-90-771-A)
James T. White, appellant pro se.
Dennis Edward Szybala, Assistant United States Attorney, Alexandria, Va., for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
James T. White appeals from the district court's order granting summary judgment on his complaint alleging racial discrimination, filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq.    Our review of the record discloses that White failed to establish his prima facie case under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).  This appeal, is therefore, without merit.  Accordingly, we affirm the district court's grant of summary judgment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.